Per Curiam :
The facts were carefully found by the court below and are set forth above.
The codicil of the will of John J. Cannady provides that after settling the estate “The remainder of said funds said bank shall place at *405interest during tbe lifetime of my wife, Mary 0. Cannady, and pay her tbe interest upon said funds as often as once each year as long as she lives. . . . And said bank shall not be required to make any bond as sueb financial agent.”
Tbe bank followed these instructions in good faith and was guilty of no wrong. If tbe testator in bis lifetime bad deposited tbe money in tbe bank, with instructions to pay tbe interest on same to bis wife for life and tbe corpus to certain of bis children, we do not think that this could be distinguished from tbe other general deposits of a bank when it became insolvent. In fact, as shown in tbe findings of fact, certificates of deposit were issued for $1,365.55 and $500.00. A notation on tbe certificates of deposit was as follows: “Tbe Bank of Clinton, financial agent for Mrs. Mary C. Cannady,” signed by tbe assistant cashier, and tbe interest was paid on same to 12 January, 1931. We think this a general deposit and plaintiffs cannot be allowed a preference. This case is governed by Bank v. Corporation Com., 201 N. C., 381, and In re Garner Banking & Trust Co., 204 N. C., 191. Tbe facts in Lawrence v. Hood, ante, 268, are different.
For tbe reasons given, tbe judgment of tbe court below is
Keversed.